


 

Exhibit 10.31

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of May 20, 2003,
between William Van Cleave (the “Executive”) and Florists’ Transworld Delivery,
Inc. (“FTD”).

 

WHEREAS, the parties hereto previously entered into a letter agreement dated as
of October 18, 2002 (the “Letter Agreement”), setting forth the terms of the
Executive’s employment with FTD, and, in connection therewith, a Confidentiality
and Non-Competition Agreement dated as of November 12, 2002 (the
“Confidentiality and Non-Competition Agreement”); and

 

WHEREAS, the parties desire to modify certain terms of the Executive’s
employment with FTD and replace and supercede the Letter Agreement with this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and in the Confidentiality and Non-Competition Agreement, FTD and the
Executive hereby agree as follows:

 


1.                                       DUTIES.  THE EXECUTIVE SHALL SERVE AS
EXECUTIVE VICE PRESIDENT, MEMBER SERVICES OF FTD OR IN A SUBSTANTIALLY SIMILAR
POSITION WITH ANY ENTITY THAT ACQUIRES FTD OR ALL OR SUBSTANTIALLY ALL OF FTD’S
ASSETS THROUGH MAY 31, 2004 (WHICH TERM SHALL AUTOMATICALLY RENEW FOR SUCCESSIVE
ONE YEAR TERMS UNLESS FTD PROVIDES WRITTEN NOTICE OF TERMINATION TO THE
EXECUTIVE PRIOR TO THE END OF THE INITIAL TERM OR ANY RENEWAL TERM).  THE
EXECUTIVE SHALL PERFORM THE DUTIES ASSIGNED BY FTD FROM TIME TO TIME.  THE
EXECUTIVE SHALL DEVOTE THE EXECUTIVE’S ENTIRE BUSINESS TIME TO THE AFFAIRS OF
FTD TO THE PERFORMANCE OF THE EXECUTIVE’S DUTIES UNDER THIS AGREEMENT AND TO THE
PROMOTION OF FTD’S INTERESTS.


 


2.                                       COMPENSATION.  AS FULL COMPENSATION FOR
THE PERFORMANCE BY THE EXECUTIVE OF THE EXECUTIVE’S DUTIES UNDER THIS AGREEMENT,
FTD SHALL COMPENSATE THE EXECUTIVE AS FOLLOWS:


 


(A)                                  BASE SALARY.  DURING THE TERM OF THIS
AGREEMENT, FTD SHALL PAY TO THE EXECUTIVE A BASE SALARY SET ANNUALLY BY THE
BOARD OF DIRECTORS OF FTD OR FTD, INC. OR THE COMPENSATION COMMITTEE THEREOF
(COLLECTIVELY, THE “BOARD”), SUCH BASE SALARY TO INITIALLY BE $220,000 PER YEAR,
PAYABLE IN THE PERIODIC INSTALLMENTS ORDINARILY PAID BY FTD TO EMPLOYEES OF FTD
AT COMPARABLE LEVELS TO THE EXECUTIVE.  THE EXECUTIVE SHALL BE ENTITLED TO SUCH
MERIT INCREASES IN BASE SALARY AS THE BOARD MAY DETERMINE, IN ITS DISCRETION.


 


(B)                                 PERFORMANCE BONUS.  THE EXECUTIVE SHALL BE
ENTITLED TO PARTICIPATE IN A PERFORMANCE BONUS AS SET BY THE BOARD BASED UPON
PERFORMANCE CRITERIA TO BE SET BY THE BOARD.


 


(C)                                  EQUITY INCENTIVE AWARDS.  IN THE EVENT A
CHANGE OF CONTROL (AS HEREINAFTER DEFINED) OCCURS DURING THE EXECUTIVE’S
EMPLOYMENT, NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT GOVERNING ANY EQUITY INCENTIVE AWARDS GRANTED TO THE EXECUTIVE, ANY
OUTSTANDING STOCK OPTIONS OR RESTRICTED STOCK AWARDS GRANTED TO THE EXECUTIVE BY
FTD, INC., FTD OR ANY SUBSIDIARY OF EITHER COMPANY SHALL VEST IN FULL AND BECOME
IMMEDIATELY

 

--------------------------------------------------------------------------------



 


EXERCISABLE, AND ANY RESTRICTIONS RELATING THERETO SHALL LAPSE, UPON THE
OCCURRENCE OF SUCH CHANGE OF CONTROL.


 


(D)                                 PAID VACATION.  THE EXECUTIVE SHALL BE
ENTITLED TO FOUR WEEKS OF PAID VACATION PER YEAR IN ACCORDANCE WITH FTD’S
POLICIES WITH RESPECT TO VACATIONS THEN IN EFFECT.


 


(E)                                  BENEFITS.  DURING THE TERM OF EXECUTIVE’S
EMPLOYMENT HEREUNDER, THE EXECUTIVE SHALL BE ENTITLED TO THE ADDITIONAL
EMPLOYMENT-RELATED BENEFITS (THE “BENEFITS”) THAT ARE MADE AVAILABLE FROM TIME
TO TIME TO EMPLOYEES OF FTD AT COMPARABLE LEVELS TO THE EXECUTIVE.


 


(F)                                    EXPENSE REIMBURSEMENT.  FTD SHALL
REIMBURSE THE EXECUTIVE, IN ACCORDANCE WITH THE PRACTICE FROM TIME TO TIME IN
EFFECT FOR OTHER SIMILARLY-SITUATED EMPLOYEES OF FTD, FOR ALL REASONABLE AND
NECESSARY TRAVEL EXPENSES AND OTHER DISBURSEMENTS INCURRED BY THE EXECUTIVE, FOR
OR ON BEHALF OF FTD, IN THE PERFORMANCE OF THE EXECUTIVE’S DUTIES UNDER THIS
AGREEMENT.


 


3.                                       TERMINATION FOLLOWING A CHANGE OF
CONTROL.


 


(A)                                  INVOLUNTARY TERMINATION.  IF THE
EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED (OTHER THAN BY THE EXECUTIVE
(EXCEPT AS PROVIDED UNDER CLAUSE (B) BELOW)) OR IS NOT RENEWED PURSUANT TO
SECTION 1 DURING A CHANGE OF CONTROL SEVERANCE PERIOD (AS HEREINAFTER DEFINED),
THE EXECUTIVE SHALL BE ENTITLED TO THE BENEFITS PROVIDED UNDER SECTION 4(A)
HEREOF; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL NOT BE ENTITLED TO SUCH
BENEFITS UPON THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS:


 

(I)                                     THE EXECUTIVE’S DEATH;

 

(II)                                  IF THE EXECUTIVE BECOMES PERMANENTLY
DISABLED WITHIN THE MEANING OF, AND BEGINS ACTUALLY TO RECEIVE DISABILITY
BENEFITS PURSUANT TO, THE LONG-TERM DISABILITY PLAN IN EFFECT FOR, OR APPLICABLE
TO, THE EXECUTIVE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL; OR

 

(III)                               ANY EVENT DESCRIBED IN SECTION 4(C) HEREOF
UNDER THE DEFINITION OF “CAUSE”.

 


(B)                                 CONSTRUCTIVE TERMINATION.  THE EXECUTIVE MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER DURING THE CHANGE OF CONTROL
SEVERANCE PERIOD UPON THE OCCURRENCE OF ONE OR MORE OF THE FOLLOWING EVENTS
(REGARDLESS OF WHETHER ANY OTHER REASON, OTHER THAN CAUSE, FOR SUCH TERMINATION
EXISTS OR HAS OCCURRED, INCLUDING WITHOUT LIMITATION OTHER EMPLOYMENT), IN WHICH
CASE THE EXECUTIVE SHALL BE ENTITLED TO THE BENEFITS PROVIDED UNDER SECTION 4(A)
HEREOF:


 

(I)                                     FAILURE TO ELECT OR REELECT OR OTHERWISE
TO MAINTAIN THE EXECUTIVE IN THE OFFICE OR THE POSITION, OR A SUBSTANTIALLY
EQUIVALENT OFFICE OR POSITION, WHICH THE EXECUTIVE HELD IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL;

 

2

--------------------------------------------------------------------------------


 

(II)                                  (A) A MATERIAL ADVERSE CHANGE IN THE
NATURE OR SCOPE OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES OR
DUTIES ATTACHED TO THE POSITION THAT THE EXECUTIVE HELD IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL; (B) A REDUCTION IN THE EXECUTIVE’S BASE SALARY FROM THE RATES
IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR A MATERIAL MODIFICATION
IN THE SCOPE OF THE EXECUTIVE’S RIGHT TO PARTICIPATE IN ANY BONUS PROGRAM
OFFERED TO SIMILARLY-SITUATED EMPLOYEES; OR (C) THE TERMINATION OR DENIAL OF THE
EXECUTIVE’S RIGHTS TO BENEFITS AT LEAST AS GREAT IN THE AGGREGATE AS ARE PAYABLE
THEREUNDER IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR A REDUCTION IN THE
SCOPE OR VALUE THEREOF OTHER THAN A GENERAL REDUCTION APPLICABLE TO ALL
SIMILARLY-SITUATED EMPLOYEES;

 

(III)                               A CHANGE IN CIRCUMSTANCES FOLLOWING THE
CHANGE OF CONTROL, INCLUDING, WITHOUT LIMITATION, A CHANGE IN THE SCOPE OF THE
BUSINESS OR OTHER ACTIVITIES FOR WHICH THE EXECUTIVE WAS RESPONSIBLE IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL, WHICH HAS RENDERED THE EXECUTIVE UNABLE TO CARRY
OUT ANY MATERIAL PORTION OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES
OR DUTIES ATTACHED TO THE POSITION HELD BY THE EXECUTIVE IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL, WHICH SITUATION IS NOT REMEDIED WITHIN 30 CALENDAR DAYS
AFTER WRITTEN NOTICE OF SUCH CHANGE GIVEN BY THE EXECUTIVE;

 

(IV)                              THE LIQUIDATION, DISSOLUTION, MERGER,
CONSOLIDATION OR REORGANIZATION OF FTD OR TRANSFER OF ALL OR SUBSTANTIALLY ALL
OF ITS BUSINESS AND/OR ASSETS, UNLESS THE SUCCESSOR OR SUCCESSORS (BY
LIQUIDATION, MERGER, CONSOLIDATION, REORGANIZATION, TRANSFER OR OTHERWISE) TO
WHICH ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS AND/OR ASSETS HAVE BEEN
TRANSFERRED (DIRECTLY OR BY OPERATION OF LAW) SHALL HAVE ASSUMED ALL DUTIES AND
OBLIGATIONS OF FTD UNDER THIS AGREEMENT; OR

 

(V)                                 THE EXECUTIVE IS REQUIRED TO HAVE HIS
PRINCIPAL LOCATION OF WORK CHANGED TO ANY LOCATION THAT IS IN EXCESS OF 50 MILES
FROM THE EXECUTIVE’S PRINCIPAL LOCATION OF WORK IMMEDIATELY PRIOR TO THE CHANGE
OF CONTROL.

 

For purposes of this Agreement:

 

(i)            “Change of Control” shall mean:

 

(A)                              THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR
GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES
EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”)) (A “PERSON”) OF BENEFICIAL OWNERSHIP
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF MORE
THAN 50% OF THE COMBINED VOTING POWER OF THE THEN-

 

3

--------------------------------------------------------------------------------


 

OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (“VOTING STOCK”) OF FTD, INC. OR FTD, RESPECTIVELY; PROVIDED, HOWEVER,
THAT FOR PURPOSES OF THIS SUBSECTION (A), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL:  (1) ANY ACQUISITION DIRECTLY FROM FTD, INC. OR
FTD, (2) ANY ACQUISITION BY FTD, INC., FTD, ANY SUBSIDIARY OF FTD, INC. OR FTD
OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY FTD,
INC. OR FTD OR ANY SUCH SUBSIDIARY OR (3) ANY ACQUISITION BY ANY OF PERRY
ACQUISITION PARTNERS, L.P., BAIN CAPITAL, INC., FLEET PRIVATE EQUITY CO. INC. OR
ANY OF THEIR RESPECTIVE AFFILIATES;

 

(B)                                A CHANGE IN A MAJORITY OF THE MEMBERS OF THE
BOARD OCCURS (1) WITHIN ONE YEAR FOLLOWING THE PUBLIC ANNOUNCEMENT OF AN ACTUAL
OR THREATENED ELECTION CONTEST (WITHIN THE MEANING OF RULE 14A-11 UNDER THE
EXCHANGE ACT) OR THE FILING OF A SCHEDULE 13D OR OTHER PUBLIC ANNOUNCEMENT
INDICATING A PERSON INTENDS TO EFFECT A CHANGE IN CONTROL OF FTD, INC. OR FTD OR
(2) AS A RESULT OF A MAJORITY OF THE MEMBERS OF THE BOARD HAVING BEEN PROPOSED,
DESIGNATED OR NOMINATED BY A PERSON (OTHER THAN FTD, INC. OR FTD THROUGH THE
BOARD OR DULY AUTHORIZED COMMITTEES THEREOF OR THROUGH THE EXERCISE OF
CONTRACTUAL RIGHTS);

 

(C)                                CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OR SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF FTD, INC. OR FTD (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS,
FOLLOWING SUCH BUSINESS COMBINATION, (1) MORE THAN 50% OF THE VOTING STOCK OF
THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION IS HELD IN THE AGGREGATE BY
(X) THE HOLDERS OF SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF FTD, INC. OR FTD IMMEDIATELY PRIOR TO SUCH TRANSACTION, (Y) ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY FTD, INC. OR
FTD OR SUCH ENTITY OR ANY SUBSIDIARY OF ANY OF THEM OR (Z) ANY OF PERRY
ACQUISITION PARTNERS, L.P., BAIN CAPITAL, INC., FLEET PRIVATE EQUITY CO. INC. OR
ANY OF THEIR RESPECTIVE AFFILIATES AND (2) AT LEAST HALF OF THE MEMBERS OF THE
BOARD OF DIRECTORS OF THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION WERE
MEMBERS OF THE BOARD AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT, OR
THE ACTION OF THE BOARD PROVIDING FOR SUCH BUSINESS COMBINATION; OR

 

(D)                               APPROVAL BY THE STOCKHOLDERS OF FTD, INC. OR
FTD OF A COMPLETE LIQUIDATION OR DISSOLUTION OF FTD, INC. OR FTD; AND

 

4

--------------------------------------------------------------------------------


 

(ii)           “Change of Control Severance Period” shall mean the period of
time commencing on the date of a Change of Control and continuing until the
earliest of (A) the second anniversary of such Change of Control, (B) the
Executive’s death, or (C) the Executive’s retirement.

 


4.                                       SEVERANCE COMPENSATION.


 


(A)                                  SEVERANCE FOLLOWING A CHANGE OF CONTROL. 
IF THE EXECUTIVE IS ENTITLED TO RECEIVE BENEFITS PURSUANT TO THE TERMS OF
SECTION 3(A) OR SECTION 3(B):


 

(I)                                     THE EXECUTIVE, WITHIN FIVE BUSINESS DAYS
AFTER THE EXECUTIVE’S DEMAND THEREFOR, SHALL BE ENTITLED TO A LUMP SUM PAYMENT
IN AN AMOUNT EQUAL TO (A) BASE SALARY FOR TWO YEARS (AT THE HIGHEST RATE IN
EFFECT FOR ANY PERIOD DURING THE THREE-YEAR PERIOD PRIOR TO THE DATE OF
TERMINATION), PLUS (B) TWO TIMES THE EXECUTIVE’S TARGET PERFORMANCE BONUS AS SET
BY THE BOARD FOR THE FISCAL YEAR IN WHICH THE CHANGE OF CONTROL OR THE DATE OF
TERMINATION OCCURS, WHICHEVER IS HIGHER, PLUS (C) ANY PRO RATA PERFORMANCE BONUS
TO WHICH THE EXECUTIVE MAY BE ENTITLED PURSUANT TO THIS AGREEMENT FOR THE FISCAL
YEAR IN WHICH THE CHANGE OF CONTROL OR THE DATE OF TERMINATION OCCURS, WHICHEVER
IS HIGHER; AND

 

(II)                                  FOR TWO YEARS FOLLOWING THE DATE OF
TERMINATION (THE “CONTINUATION PERIOD”), THE EXECUTIVE WILL BE PROVIDED, AT NO
COST TO THE EXECUTIVE, WITH (A) HEALTH BENEFITS SUBSTANTIALLY SIMILAR TO THOSE
WHICH THE EXECUTIVE WAS RECEIVING OR ENTITLED TO RECEIVE IMMEDIATELY PRIOR TO
THE DATE OF TERMINATION; PROVIDED, HOWEVER, THAT ANY SUCH BENEFITS OTHERWISE
RECEIVABLE BY THE EXECUTIVE PURSUANT TO THIS CLAUSE (A)(II)(A) WILL BE REDUCED
TO THE EXTENT COMPARABLE BENEFITS ARE ACTUALLY RECEIVED BY THE EXECUTIVE FROM
ANOTHER EMPLOYER DURING THE CONTINUATION PERIOD, AND ANY SUCH BENEFITS ACTUALLY
RECEIVED BY THE EXECUTIVE SHALL BE REPORTED BY THE EXECUTIVE TO FTD, (B) LIFE
INSURANCE AND DISABILITY INSURANCE OR COVERAGE AT LEAST EQUIVALENT TO THAT THE
EXECUTIVE WAS RECEIVING OR ENTITLED TO RECEIVE IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION AND (C) REASONABLE AND CUSTOMARY EXECUTIVE OUTPLACEMENT SERVICES IN
AN AMOUNT NOT TO EXCEED $20,000.

 


(B)                                 OTHER SEVERANCE PAYMENTS.  FTD SHALL HAVE
THE RIGHT TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AT ANY TIME DURING THE TERM OF
THIS AGREEMENT BY GIVING THE EXECUTIVE WRITTEN NOTICE OF THE EFFECTIVE DATE OF
THE TERMINATION.  IF (I) THIS AGREEMENT IS NOT RENEWED PURSUANT TO SECTION 1 OR
(II) THE EXECUTIVE’S EMPLOYMENT IS TERMINATED (A) WITHOUT CAUSE BY FTD (OTHER
THAN DURING THE CHANGE OF CONTROL SEVERANCE PERIOD) OR (B) BY THE EXECUTIVE
FOLLOWING THE EXECUTIVE’S ASSIGNMENT TO A POSITION THAT REPRESENTS A MATERIAL
DIMINUTION IN THE EXECUTIVE’S OPERATING RESPONSIBILITIES (OTHER THAN DURING THE
CHANGE OF CONTROL SEVERANCE PERIOD) (IT BEING UNDERSTOOD THAT A CHANGE IN THE
EXECUTIVE’S TITLE SHALL NOT BY ITSELF ENTITLE THE EXECUTIVE TO TERMINATE THE
EXECUTIVE’S EMPLOYMENT AND


 


5

--------------------------------------------------------------------------------



 


RECEIVE THE RIGHT TO SEVERANCE PAYMENTS UNDER THIS PARAGRAPH), THE EXECUTIVE
WILL BE PAID (1) CONTINUING SALARY FOR ONE YEAR FROM THE EFFECTIVE DATE OF ANY
SUCH NON-RENEWAL OR TERMINATION OF EMPLOYMENT AND (2) ANY PRO RATA PERFORMANCE
BONUS TO WHICH THE EXECUTIVE MAY BE ENTITLED PURSUANT TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE EXECUTIVE BE ENTITLED TO ANY
PAYMENT UNDER THIS SECTION 4(B) IF THE EXECUTIVE IS IN BREACH OF THE
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT.


 


(C)                                  CAUSE.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” MEANS ANY OF THE FOLLOWING EVENTS THAT FTD OR THE BOARD HAS DETERMINED,
IN GOOD FAITH, HAS OCCURRED: (I) THE EXECUTIVE’S CONTINUAL OR DELIBERATE NEGLECT
OF THE PERFORMANCE OF THE EXECUTIVE’S MATERIAL DUTIES; (II) THE EXECUTIVE’S
FAILURE TO DEVOTE SUBSTANTIALLY ALL OF THE EXECUTIVE’S WORKING TIME TO THE
BUSINESS OF FTD AND ITS SUBSIDIARIES OR AFFILIATED COMPANIES; (III) THE
EXECUTIVE’S ENGAGING WILLFULLY IN MISCONDUCT IN CONNECTION WITH THE PERFORMANCE
OF ANY OF THE EXECUTIVE’S DUTIES, INCLUDING, WITHOUT LIMITATION, THE
MISAPPROPRIATION OF FUNDS OR SECURING OR ATTEMPTING TO SECURE PERSONALLY ANY
PROFIT IN CONNECTION WITH ANY TRANSACTION ENTERED INTO ON BEHALF OF FTD OR ITS
SUBSIDIARIES OR AFFILIATED COMPANIES; (IV) THE EXECUTIVE’S WILLFUL BREACH OF ANY
CONFIDENTIALITY OR NONDISCLOSURE AGREEMENTS WITH FTD (INCLUDING THIS AGREEMENT)
OR THE EXECUTIVE’S VIOLATION, IN ANY MATERIAL RESPECT, OF ANY CODE OR STANDARD
OF BEHAVIOR GENERALLY APPLICABLE TO EMPLOYEES OR EXECUTIVE EMPLOYEES OF FTD; (V)
THE EXECUTIVE’S ACTIVE DISLOYALTY TO FTD, INCLUDING, WITHOUT LIMITATION,
WILLFULLY AIDING A COMPETITOR OR IMPROPERLY DISCLOSING CONFIDENTIAL INFORMATION;
OR (VI) THE EXECUTIVE’S ENGAGING IN CONDUCT THAT MAY REASONABLY RESULT IN
MATERIAL INJURY TO THE REPUTATION OF FTD, INCLUDING CONVICTION OR ENTRY OF A
PLEA OF NOLO CONTENDRE FOR A FELONY OR ANY CRIME INVOLVING FRAUD OR EMBEZZLEMENT
UNDER FEDERAL, STATE OR LOCAL LAWS.


 


5.                                       CONFIDENTIAL INFORMATION AND
NON-COMPETITION.  THE EXECUTIVE AND FTD PREVIOUSLY ENTERED INTO THE
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT, WHICH PROVIDES FOR
(A) NON-DISCLOSURE OF CONFIDENTIAL INFORMATION, (B) NON-COMPETITION AND
(C) NON-SOLICITATION OF CUSTOMERS, SUPPLIERS AND EMPLOYEES.  THE EXECUTIVE
HEREBY ACKNOWLEDGES THAT SUCH AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT
IN ACCORDANCE WITH THE TERMS THEREOF FROM AND AFTER THE DATE HEREOF AND THAT
SUCH CONTINUING FORCE AND EFFECT IS A MATERIAL INDUCEMENT TO FTD’S ENTERING INTO
THIS AGREEMENT.  ANY SEVERANCE PAYMENT MADE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT SHALL BE DEEMED TO CONSTITUTE CONSIDERATION FOR BOTH THE EXECUTIVE’S
TERMINATION OF EMPLOYMENT AND THE EXECUTIVE’S AGREEMENT REGARDING
NON-COMPETITION SET FORTH HEREIN AND IN THE CONFIDENTIALITY AND NON-COMPETITION
AGREEMENT.


 


6.                                       LIMITATION ON PAYMENTS AND BENEFITS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, IN THE
EVENT THAT IT SHALL BE DETERMINED (AS HEREAFTER PROVIDED) THAT ANY PAYMENT OR
DISTRIBUTION BY FTD OR ANY OF ITS AFFILIATES TO THE EXECUTIVE OR FOR THE
EXECUTIVE’S BENEFIT, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE
PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE PURSUANT TO OR BY REASON OF
ANY OTHER AGREEMENT, POLICY, PLAN, PROGRAM OR ARRANGEMENT, INCLUDING WITHOUT
LIMITATION ANY STOCK OPTION, PERFORMANCE SHARE, PERFORMANCE UNIT, STOCK
APPRECIATION RIGHT OR SIMILAR RIGHT, OR THE


 

6

--------------------------------------------------------------------------------


 


LAPSE OR TERMINATION OF ANY RESTRICTION ON OR THE VESTING OR EXERCISABILITY OF
ANY OF THE FOREGOING, WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (OR ANY SUCCESSOR
PROVISION THERETO), BY REASON OF BEING CONSIDERED “CONTINGENT ON A CHANGE IN
OWNERSHIP OR CONTROL” OF FTD WITHIN THE MEANING OF SECTION 280G OF THE CODE (OR
ANY SUCCESSOR PROVISION THERETO), OR TO ANY SIMILAR TAX IMPOSED BY STATE OR
LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAXES, THEN SUCH
PAYMENTS AND BENEFITS TO BE PAID OR PROVIDED SHALL BE REDUCED TO AN AMOUNT (BUT
NOT BELOW ZERO) THAT WOULD RESULT IN THE MAXIMUM POSSIBLE NET AFTER TAX RECEIPTS
TO THE EXECUTIVE FROM ALL SUCH PAYMENTS OR DISTRIBUTIONS (DETERMINED BY
REFERENCE TO THE PRESENT VALUE DETERMINED IN ACCORDANCE WITH SECTION 280G(D)(4)
OF THE CODE (OR ANY SUCCESSOR PROVISION THERETO) OF ALL SUCH PAYMENTS NET OF ALL
SUCH TAXES, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAXES, DETERMINED
BY APPLYING THE HIGHEST MARGINAL RATE UNDER SECTION 1 OF THE CODE (OR ANY
SUCCESSOR PROVISION THERETO) THAT APPLIED TO THE EXECUTIVE’S TAXABLE INCOME FOR
THE IMMEDIATELY PRECEDING TAXABLE YEAR) (THE “REDUCED AMOUNT”).  THE FACT THAT
THE EXECUTIVE’S PAYMENTS OR BENEFITS MAY BE REDUCED BY REASON OF THE LIMITATIONS
CONTAINED IN THIS PARAGRAPH WILL NOT OF ITSELF LIMIT OR OTHERWISE AFFECT ANY OF
THE EXECUTIVE’S OTHER RIGHTS OTHER THAN PURSUANT TO THIS AGREEMENT.  IF IT IS
DETERMINED THAT THE EXECUTIVE SHOULD RECEIVE A REDUCED AMOUNT, FTD WILL PROVIDE
THE EXECUTIVE NOTICE TO THAT EFFECT AND A COPY OF THE DETAILED CALCULATION
THEREOF.  THE EXECUTIVE WILL THEN BE ENTITLED TO DESIGNATE THE PAYMENTS OR
BENEFITS TO BE SO REDUCED IN ORDER TO GIVE EFFECT TO THIS PARAGRAPH.  IN THE
EVENT THAT THE EXECUTIVE FAILS TO MAKE SUCH DESIGNATION WITHIN TEN BUSINESS DAYS
OF NOTIFICATION OF THE REDUCTION IN PAYMENTS OR BENEFITS IS REQUIRED PURSUANT TO
THIS PARAGRAPH, FTD MAY EFFECT SUCH REDUCTION IN ANY MANNER IT DEEMS
APPROPRIATE.


 


7.                                       MISCELLANEOUS.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF.  THE EXECUTIVE AND FTD CONSENT TO JURISDICTION AND VENUE IN ANY FEDERAL
OR STATE COURT IN THE CITY OF CHICAGO.  THIS AGREEMENT AND THE CONFIDENTIALITY
AND NON-COMPETITION AGREEMENT STATE THE ENTIRE AGREEMENT AND UNDERSTANDING
REGARDING THE EXECUTIVE’S EMPLOYMENT WITH FTD.  THIS AGREEMENT SUPERCEDES AND
REPLACES IN ITS ENTIRETY THE LETTER AGREEMENT.  THIS AGREEMENT MAY BE AMENDED
ONLY BY A WRITTEN DOCUMENT SIGNED BY BOTH THE EXECUTIVE AND FTD.  NO DELAY OR
FAILURE TO EXERCISE ANY RIGHT UNDER THIS AGREEMENT WAIVES SUCH RIGHTS UNDER THE
AGREEMENT.  IF ANY PROVISION OF THIS AGREEMENT IS PARTIALLY OR COMPLETELY
INVALID OR UNENFORCEABLE, THEN THAT PROVISION SHALL ONLY BE INEFFECTIVE TO SUCH
EXTENT OF ITS INVALIDITY OR UNENFORCEABILITY, AND THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION OF THIS AGREEMENT SHALL NOT BE AFFECTED.  ANY CONTROVERSY
RELATING TO THIS AGREEMENT SHALL BE SETTLED BY ARBITRATION IN CHICAGO, ILLINOIS
IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION, EXCEPT AS OTHERWISE PROVIDED IN THE CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THIS
AGREEMENT AND ANY PERSONNEL POLICY OR MANUAL OF FTD WITH RESPECT TO ANY MATTER,
THIS AGREEMENT SHALL GOVERN THE MATTER.


 

(Signature page follows)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first set forth above.

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By: /S/ ROBERT L. NORTON

 

 

 

 

Its: CEO

 

 

 

/S/ WILLIAM VANCLEAVE

 

 

William Van Cleave

 

8

--------------------------------------------------------------------------------
